Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 33-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected process for preparing the power-generating building material, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10th, 2022.
Applicant’s election without traverse of claims 23-32 in the reply filed on February 10th, 2022 is acknowledged.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 23-28 and 31-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onozaki et al. (US 2020/0295705 A1).

In view of Claim 23, Onozaki et al. teaches a power-generating building material (Figure 2 & Paragraph 0001), comprising a substrate (Figure 2, #14B), a power generating layer (Figure 2, #16) and a protective layer (Figure 2, #114A or #214A & Paragraph 0055-0057), wherein the power generating layer is disposed on the substrate, the protective layer covers the power generating layer (Figure 2) wherein the protective layer has a weighted average transmittance of 10% to 85% in a wavelength range of 300 nm to 1300 nm (Paragraph 0011).

Onozaki et al. teaches the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an adhesion between the protective layer and the power-generating layer is ≥ 1 MPa”.  See MPEP 2112.01 I.

	In view of Claim 24, Onozaki et al. is relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the substrate layer has a thickness of 0.01 mm to 5 cm (Paragraph 0018).

	In view of Claim 25, Onozaki et al. is relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the power-generating layer has a structure of CIGS, GaAs, silicon, or CdTe (Paragraph 0254).

	In view of Claim 26, Onozaki et al. is relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the protective layer is made with at least an inorganic silicate (Paragraph 0056-0057).

	In view of Claim 27, Onozaki et al. is relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the protective layer has a thickness of 0.01 mm to 5 cm (Paragraph 0018).



	In view of Claim 31, Onozaki et al. is relied upon for the reasons given above in addressing Claim 23.  Onozaki et al. teaches the protective layer comprises inorganic glass (Paragraph 0056-0057) or organic glass (Paragraph 0253 & 0328).

	In view of Claim 32, Onozaki et al. is relied upon for the reasons given above in addressing Claim 31.  Onozaki et al. teaches the protective layer comprises organic glass (Paragraph 0253 & 0328).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Cleereman et al. (US 2011/0100436 A1).


	In view of Claim 29, Onozaki et al. is relied upon for the reasons given above in addressing Claim 29. Onozaki et al. is silent on the thickness of the encapsulation layer.
	Cleereman et al. teaches that the preferred thickness of an encapsulation layer is from 0.1 to 1 mm while allowing the encapsulant layer to compensate for irregularities in the geometry of adjoining layers or translated through those layers (Paragraph 0039).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize a thickness of 0.1-1 mm for the encapsulation layer of Onozaki et al. as it is a preferred thickness for an encapsulation layer that will function to compensate for irregularities in the geometry of adjoining layers or translated through those layers.


30 is rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (US 2020/0295705 A1) in view of Temchenko et al. (US 2018/0311943 A1).


	In view of Claim 30, Onozaki et al. is relied upon for the reasons given above in addressing Claim 29. Onozaki et al. is silent on a surface layer having a haze in the range of 10-90%.
	Temchenko et al. teaches a surface layer with a haze in the range of 10-90%, and discloses that this configuration improves the visual clarity and aesthetic appearance of architectural components (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a surface layer with a haze in the range of 10-90% as disclosed by Temchenko et al. on Onozaki et al. power-generating building material for the advantage of improving the visual clarity and aesthetic appearance of architectural components.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726